DETAILED ACTION
Claims 1, 5, 10-17, 20, 25-26 and 32-36 are presented for examination.
	Applicant’s Amendment filed February 11, 2022 has been entered into the present application. 
	Claims 1, 5, 10-17, 20, 25-26 and 32-36 are pending. Claims 34-36 are newly added. Claim 5 is amended. 
Applicant’s arguments, filed February 11, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 1, 3-8, 20-22, 31-33), directed to a pharmaceutical composition comprising copper complexed with a compound of Formula I, a method of forming a copper-containing complex comprising contacting a sample containing copper with a compound of Formula I, and a method of administering to a subject a pharmaceutical composition comprising copper complexed with a compound of Formula I, and the election of (i) methyl (3,7)-3-((4-((pyridin-2-ylmethyl)amino)butyl)amino)-7-hydroxycholan-24-oate (CAS Registry No. 1471172-27-6) as the single disclosed species of compound of Formula I, which is a compound of Applicant’s claimed Formula I in which R is -OCH3, (ii) an organism as the single disclosed species of sample containing copper, and (iii) protein tyrosine phosphatase 1B (PTP1B) as the single disclosed species of enzyme whose catalytic activity is inhibited, as stated in the reply filed March 1, 2021.
As previously indicated at p.3 of the December 17, 2021 non-final Office Action, Applicant was notified at that time that examination had been extended to the additionally claimed species of compound of Formula I, in which R is -OH.

The claims that are drawn to the elected invention are claims 1, 5, 20 and 32-33, as well as newly added claims 34-36, and such claims are herein acted on the merits infra.

Error in Claim Listing Filed February 11, 2022
	Applicant is notified that the claim listing filed February 11, 2022 fails to properly amend the claims in accordance with the requirements of 37 C.F.R. §1.121(c). 37 C.F.R. §1.121(c) states that, “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended’, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.” 37 C.F.R. §1.121(c)(2) explicitly states that “[t]he text of any added subject matter must be shown by underlining the added text” and that “[t]he text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” 
In the claim listing filed February 11, 2022, Applicant presents the text of claim 20 with the status identifier of “(Currently Amended)”, but fails to clearly set forth any amendments to the claim relative to the immediate prior version of the claims filed October 29, 2021. As a result, Applicant’s presentation of claim 20 with the status identifier of “(Currently Amended)” is improper, as no amendments have been made, and should be presented with the status identifier of “(Previously Presented)” to properly indicate that no changes have been made relative to the October 29, 2021 version of the claims. For this reason, the claim listing is technically non-compliant as it fails to comply with the provisions of 37 C.F.R. §1.121(c). In the interest of compact prosecution, however, the claim listing will be entered and treated on the merits solely because the error does not call into question the subject matter under examination. 
Applicant is notified that any future submissions that do not explicitly comply with the requirements of 37 C.F.R. §1.121(c) may not be entered into the record at the discretion of the Examiner (and, if not entered, notice to this effect will be mailed to Applicant). Repeated submissions of non-compliant claim listings may delay substantive prosecution on the merits and may be considered non-Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submissions to ensure full compliance with this rule.

Status of Rejections Set Forth in the December 17, 2021 Non-Final Office Action
	The rejection of claim 20 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.7 of the previous Office Action dated December 17, 2021, is now hereby withdrawn upon further reconsideration of the claimed subject matter in view of Applicant’s remarks filed February 11, 2022. 
	The rejection of claim 5 under 35 U.S.C. §102(a)(1) over McLane et al. (U.S. Patent Application Publication No. 2015/0099727 A1; 2015), as set forth at p.7-10 of the previous Office Action dated December 17, 2021, is now hereby withdrawn in view of Applicant’s amendment to claim 5 now requiring that “the subject suffers from copper toxicity”.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph) (New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34, Applicant recites “[t]he method of claim 20, wherein the administering comprises inhibiting catalytic activity of an enzyme”. It is unclear, however, if claim 34 further limits claim 20, as it fails to introduce any explicit limitations on the recited active step (or any further structural limitations to the administered composition) that would account for this additional effect. Either claim 34 refers to a 
Though Applicant’s claim 35 further defines the specific enzymes whose catalytic activity is to be inhibited as defined by claim 34, instant claim 35 propagates the ambiguity of claim 34 by failing to further clarify whether such limitations do, in fact, further limit the scope of claim 20, or whether they are limited to specific embodiments for which Applicant has failed to reasonably apprise the ordinarily skilled artisan of the objective boundaries thereof.
In claim 36, Applicant recites “[t]he method of claim 20, wherein the administering comprises inhibiting catalytic activity of protein tyrosine phosphatase 1B (PTP1B)”. It is unclear, however, if claim 36 further limits claim 20, as it fails to introduce any explicit limitations on the recited active step (or any further structural limitations to the administered composition) that would account for this additional effect. Either claim 36 refers to a property inherent to the administration step of the method of claim 20 (in which case it would fail to further limit the scope of claim 20), or it seeks to the limit the administration step of claim 20 only to those specific embodiments that actually function to yield this effect (in which case the claim is additionally indefinite for failing to clearly or precisely set forth the objective scope of embodiments that yield the recited inhibitory function in the manner claimed). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 34-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed in the §112(b) (pre-AIA  second paragraph) rejections above, claims 34-36 do not clearly further limit claim 20. This rejection applies to the interpretation of claims 34-36 in which they merely identify inherent properties of the method of claim 20. Clarification is required. 
Applicant should note that – while claim 35 further limits the enzyme provided for in claim 34 – it still fails to clearly and definitively further limit the subject matter of claim 20 from which it ultimately depends for the reasons set forth above.

Conclusion
Rejection of claims 34-36 is proper.
Claims 10-17 and 25-26 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
Claims 1, 5, 20 and 32-33 are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 18, 2022